Exhibit 10.4

 

 

SECURITY AGREEMENT

This Security Agreement, made as of the 3rd day of October, 2002 is entered into
by and between Laurus Master Fund, Ltd. ("Laurus") and Socket Communications,
Inc., a Delaware company (the "Company").

1. To secure the payment of all Obligations (as hereafter defined), the Company
hereby grants to Laurus a continuing security interest in all of the following
property now owned or at any time hereafter acquired by the Company, or in which
the Company now has or at any time in the future may acquire any right, title or
interest (the "Collateral"): all accounts (the "Accounts"), inventory,
equipment, goods, documents, instruments (including, without limitation,
promissory notes), contract rights, general intangibles (including, without
limitation, payment intangibles), chattel paper, supporting obligations,
investment property, letter-of-credit rights, trademarks and tradestyles in
which the Company now has or hereafter may acquire any right, title or interest,
all proceeds and products thereof (including, without limitation, proceeds of
insurance) and all additions, accessions and substitutions thereto or therefor.
Terms used in this paragraph which are defined in the Uniform Commercial Code as
enacted and in effect from time to time in the State of New York (the "Code")
are used herein as so defined in the Code.

2. The term "Obligations" as used herein shall the Monthly Amounts payable in
respect of shares of Series E Preferred Stock of the Company held by Laurus (as
such term is defined in the Certificate of Designation of Series E Preferred
Stock of the Company).

3. The Company hereby warrants and covenants to Laurus that: (a) it is a
corporation validly existing, in good standing and formed under the laws of the
State of Delaware and it will provide Laurus thirty days prior written notice of
any change in its state of formation; (b) other than the Permitted Liens (as
hereafter defined) it is the lawful owner of the Collateral, and has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities, and (c) other than
the Permitted Liens, for so long as the Series E Preferred Stock remains
outstanding, the Company will not grant any lien or security interest in the
Collateral to any lender or creditor for borrowed money which is senior to the
security interest granted hereby, except with the written consent of Laurus.
"Permitted Liens" means liens in the Collateral in favor of Greater Bay Bank or
any subsequent principal bank or financial institution creditor of the Company.
For avoidance of doubt, the foregoing warranties and covenants shall not apply
to liens relating to leasing facilities or purchase money security interests.

4. The Company shall be in default under this Agreement in the event it shall
fail to pay when due or punctually perform any of the Obligations. Laurus may
exercise its remedies pursuant to this Agreement only with respect to
Obligations that are past due and payable.

5. Upon the occurrence and during the continuance of any Event of Default and at
any time thereafter, Laurus shall have the remedies of a secured party provided
in the Uniform Commercial Code as in effect in the State of New York, this
Agreement and other applicable law. Upon the occurrence of any Event of Default
and at any time thereafter, Laurus will have the right to take possession of the
Collateral and to maintain such possession on our premises or to remove the
Collateral or any part thereof to such other premises as you may desire,
including, without limitation, the right to contact account debtors liable in
respect of the Accounts for the purpose of engaging in collection activities
with respect thereto. Upon Laurus' request, the Company shall assemble the
Collateral and make it available to Laurus at a place designated by Laurus. If
any notification of intended disposition of any Collateral is required by law,
such notification, if mailed, shall be deemed properly and reasonably given if
mailed at least ten days before such disposition, postage prepaid, addressed to
us either at our address shown herein or at any address appearing on Laurus'
records for the Company. Any proceeds of any disposition of any of the
Collateral shall be applied by Laurus to the payment of all expenses in
connection with the sale of the Collateral, including reasonable attorneys' fees
and other legal expenses and disbursements and the reasonable expense of
retaking, holding, preparing for sale, selling, and the like, and any balance of
such proceeds may be applied by Laurus toward the payment of the Obligations in
such order of application as Laurus may elect, and the Company shall be liable
for any deficiency.

6. If the Company defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on our part to
be performed or fulfilled under or pursuant to this Agreement, Laurus may, at
its sole option without waiving its right to enforce this Agreement according to
its terms, immediately or at any time thereafter and without notice to the
Company, perform or fulfill the same or cause the performance or fulfillment of
the same for the Company's account and at its sole cost and expense, and the
cost and expense thereof (including reasonable attorneys' fees) shall be added
to the Obligations and shall be payable on demand with interest thereon at the
highest rate permitted by law.

7. The Company appoint Laurus, any of its officers, employees or any other
person or entity whom Laurus may designate as the Company's attorney, with power
to execute such documents in its behalf and to supply any omitted information
and correct patent errors in any documents executed by the Company or on its
behalf; to file financing statements against the Company covering the
Collateral; to sign our name on public records; and to do all other things
Laurus deem necessary to carry out this Agreement. The Company hereby ratifies
and approves all acts of the attorney and neither Laurus nor the attorney will
be liable for any acts of commission or omission, nor for any error of judgment
or mistake of fact or law. This power being coupled with an interest, is
irrevocable so long as any Obligations remains unpaid.

8. No delay or failure on Laurus' part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus' books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon the Company for the
purpose of establishing the items therein set forth and shall constitute prima
facie proof thereof. Laurus shall have the right to enforce any one or more of
the remedies available to Laurus, successively, alternately or concurrently. The
Company agrees to join with Laurus in executing financing statements or other
instruments pursuant to the Code in form satisfactory to Laurus and in executing
such other documents or instruments as may be required or deemed necessary by
Laurus for purposes of affecting or continuing Laurus' security interest in the
Collateral.

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York and cannot be terminated orally. All of the rights,
remedies, options, privileges and elections given to Laurus hereunder shall
enure to the benefit of its successors and assigns. The term "Laurus" as herein
used shall include Laurus, any parent of Laurus, any of Laurus' subsidiaries and
any co-subsidiaries of its parent, whether now existing or hereafter created or
acquired, and all of the terms, conditions, promises, covenants, provisions and
warranties of this Agreement shall enure to the benefit of and shall bind the
representatives, successors and assigns of each of the Company and them. Laurus
and the Company hereby (a) waive any and all right to trial by jury in
litigation relating to this Agreement and the Company agrees not to assert any
counterclaim in such litigation, (b) submit to the nonexclusive jurisdiction of
the state and federal courts located in the State of New York and (c) waive any
objection Laurus or the Company may have as to the bringing or maintaining of
such action with any such court.

10. All notices and other communications hereunder shall be deemed given three
(3) business days after delivered or deposited in the mails, first class postage
prepaid (provided, however, that notices given by telegram, telex or telefax
shall be deemed given when dispatched by telegram, telex or telefax, as the case
may be) and if to (a) us addressed as set forth beneath the Company's name at
the foot hereof unless the Company shall give notice in writing of a different
address or telefax number in the manner provided herein and (b) Laurus, at the
address set forth for Laurus on the last page of this Agreement unless Laurus
shall give the Company notice in writing of a different address.

11. No amendment, modification, termination, or waiver of any provision of this
Agreement shall in be effective unless the same shall be in writing and signed
by Laurus and the Company, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

12. No course of dealing between Laurus and the Company, nor any failure or
delay on Laurus' part in exercising any right, power, or remedy under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, or remedy preclude any other or further
exercise thereof or the exercise of any other right, power, or remedy under this
Agreement. The rights and remedies provided in this Agreement and the Note are
cumulative, and are not exclusive of any other rights, powers, privileges, or
remedies, now or hereafter existing, at law or in equity or otherwise. The
Company hereby waives in favor of Laurus all suretyship defenses and waive
notice of (a) acceptance hereof and of all notices and demands of any kind to
which the Company may be entitled and (b) presentment to or demand of payment
from anyone whomsoever liable upon the Accounts or the Obligations, protest,
notices of presentment, non-payment or protest and notice of any sale of the
Collateral or any default of any sort. The Company further waives all of the
Company's rights of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim which any of the Company or Laurus may now or
hereafter have against any party liable for the Obligations.

13. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. In no event shall any payments hereunder
(if deemed interest under applicable law or regulation) exceed the maximum rate
permitted under applicable law or regulation. If any provision of this Agreement
is in contravention of any such law or regulation, then such provision shall be
deemed amended to provide for interest at said maximum rate and any excess
amount shall be applied to the Obligations in such order as Laurus shall elect.

 

SOCKET COMMUNICATIONS, INC.
By: /s/ David W. Dunlap                                Name: David W. Dunlap
Title: Secretary and CFO     Address: 37400 Central Court
Newark, California 94560

 

LAURUS MASTER FUND, LTD. By: /s/ David Grin            
                            Name: David Grin Title: Director     Address:

c/o Ironshore Corporate Services Ltd.
P.O. Box 1234 G.T.
Queensgate House
South Church Street
Grand Cayman, Cayman Islands

 

 